Title: From Thomas Jefferson to James Monroe, 21 September 1803
From: Jefferson, Thomas
To: Monroe, James


          
            
              Dear Sir
            
            Monticello Sep. 21. 03.
          
          The bearer hereof is mr Robert Carter, one of the sons of Colo. Charles Carter of Shirley, whose person & character are so well known to you that nothing on that subject need be said. the son is a character of great respectability, has passed some time at Philadelphia in the study of medecine & surgery, & now goes to London, Edinburgh & Paris to pursue the same studies. apprehensive that in the present contentious state of things in Europe it might be necessary that his true character & objects should be known, he has been desirous that I should make him known to you, as the person whose patronage in such a case would be most efficacious. I therefore state these things to you, & assure you you will be safe in declaring on any occasion the regularity of his character and the real object of his visit to Europe. your own knolege of the family will of course procure for him those personal attentions & counsels which may be useful to him. Accept my affectionate salutations & assurances of constant esteem & respect.
          
            
              Th: Jefferson
            
          
        